Title: From George Washington to Richard Peters, 11 November 1778
From: Washington, George
To: Peters, Richard


  
    Sir,
    Head Quarters Fredericksburg [N.Y.] Novemr 11th 1778
  
  I have been honored with yours of the 19th 27th 28th and 29th Ulto. A tolerable supply of Shoes have lately arrived to the issuing Clothier’s Store from the Eastward, Pennsylvania and Jersey, and if the different persons employed in procuring that article will exert  
    
    
    
    themselves to keep up the supply, I hope we shall not be much distressed during the Winter, provided we remain quietly in Quarters.
It is much to be wished that Congress would come to a speedy resolution concerning the procuring Cloathing for the Officers at a price in proportion to their pay, more especially as they were led to expect this from a resolve which passed in November 1777. If the Cloathing itself cannot be conveniently procured, I imagine the alternative of allowing an adequate sum of money in lieu thereof would be the next best expedient.
As the Board must undoubtedly have experienced the many difficulties arising from want of a proper arrangement of the Cloathiers department, I hope they will press the Committee who have that business in charge to bring in their report, that the new system may be carried into execution without loss of time. Whether it has been owing to want of conduct in the late officer, or his want of proper powers and directions I will not undertake to determine; but the irregularity in that department has been an endless source of trouble to me, and a great cause of discontent in the Army.
I have given the issuing Cloathier directions to keep an account of the marks and numbers of the Bales of Blankets and of the quality of their contents, from whence you will be able to trace from whom those small ones were purchased. When the issues are compleated you shall have the account. The directions to Mr Mease were very proper. If any Corps want compleating, in any particular article, which is not to be procured here, I will sign the order myself.
In the present scarcity of Hatts, the Caps, of which you have forwarded a pattern, must be used by way of substitute. But an Officer very attentive to the health of his men, informs me that he found an inconvenience from the use of woolen Caps last Winter, instead of Hatts. When the men put them off in the Spring, they, many of them, took violent colds from the sudden transition—They also contribute to keep the Head dirty, than which nothing is more unhealthy.
  I find it impracticable to carry the recommendation of the Board, respecting calling in the old Cloaths upon delivery of the new, into execution; The Soldiers were not to be convinced of the good policy and œconomy intended by the application of the old Cloaths to Hospitals, and the followers of the Army; but looked upon it as an unjustifiable attempt to deprive them of what they had earned by their years service, and what, considering the scanty supply of some kinds of covering, Blankets in particular, would help to make them more comfortable during the Winter. These discontents were communicated to me the moment they arose, by some of the best Officers in the line, which determined me to let the matter drop, more especially as another argument was made use of which was unanswerable, this  
    
    
    
    was, that upon a fair settlement there would be found a considerable deficiency of the bounty Cloathing for a year or two past, and that therefore it would be more equitable to make up the deficiency than to draw in the remains. I have the Honor to be Sir Your most Obet Servt

  Go: Washington

